 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    THE BOLDT GROUP, INC.,
                                                   NO: 2:18-CV-0175-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    NAC, INC. d/b/a NAC
      ARCHITECTURE,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Voluntary Dismissal without Prejudice

14   (ECF No. 14). Because Defendants have neither filed an answer nor moved for

15   summary judgment, Plaintiff has an absolute right to voluntarily dismiss this case.

16   Fed. R. Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18         This action is DISMISSED without prejudice and without costs or fees to

19   any party.

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         The District Court Executive is directed to enter this Order and Judgment

 2   accordingly, furnish copies to counsel, and CLOSE the file.

 3         DATED October 11, 2018.

 4

 5
                                    THOMAS O. RICE
 6                           Chief United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
